DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a database node which is not clearly defined in the Specification. As such, a database node is interpreted to be directed to software per se. In addition, the database node is recited without reciting any physical elements or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  They are, at best, functional descriptive material per se.
Descriptive material can be characterized as either “functional descriptive material” or “nonfunctional descriptive material.”  Both types of “descriptive material” are nonstatutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759.  When functional descriptive material is recorded on some computer-readable In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 13, and 14 with an earliest effective filing date of 2/21/20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al. (U.S. Publication No. 2008/0306903 published on 12/11/08).
	With respect to claim 1, the Larson reference teaches a system comprising: 
a memory storing processor-executable program code; and 
a processing unit to execute the processor-executable program code in order to cause the system to: 
determine a plurality of queries of a workload (queries are received [query 508 paragraph 101]); 
determine a data source comprising a plurality of data rows (data store 504 contains rows [paragraphs 41 and 101]); and 
determine a sample data source based on a cardinality of each of the plurality of queries with respect to the data source and an estimated cardinality of each of the plurality of queries with respect to the data source (a sample view is determined to be updated based on a comparison of actual cardinality to estimated cardinality of a query [paragraphs 162-166]), 
wherein the estimated cardinality of a query with respect to the data source is determined based on the sample data source (the estimated cardinality is based on the sample view [paragraph 162]).
With respect to claim 2, the Larson reference teaches all of the limitations of claim 1 as described above. In addition, the Larson reference teaches that the processing unit to execute the processor- executable program code in order to cause the system to: 
receive a runtime query on the data source (a query is received [query 508 paragraph 101]); 
determine an estimated cardinality of the runtime query with respect to the data source based on the sample data source (cardinality estimation of the query is calculated using sample views [paragraph 110]); and 
determine a query execution plan for the runtime query based on the estimated cardinality of the runtime query with respect to the data source (optimization component 512 uses the cardinality estimation to create an optimized execution plan for the query [paragraph 124]).
With respect to claims 7 & 8, the limitations of claims 7 & 8 are merely the method embodiment of claims 1 & 2 and claims 7 & 8 recite no further significant limitations therein. Therefore, the limitations of claims 7 & 8 are rejected in the analysis of claims 1 & 2 and claims 7 & 8 are likewise rejected on that same basis.
With respect to claims 13 & 14, the limitations of claims 13 & 14 are merely the database node embodiment of claims 1 & 2 and claims 13 & 14 recite no further significant limitations therein. Therefore, the limitations of claims 13 & 14 are rejected in the analysis of claims 1 & 2 and claims 13 & 14 are likewise rejected on that same basis.

Allowable Subject Matter
Claims 3-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, the 35 USC 101 issue regarding claims 13-18 would need to be resolved as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Cardinality is estimated for database query planning.
Ghazal et al.					U.S. Publication No. 2014/0181078
	Cardinality is estimated for the optimization of recursive database queries.
Yu et al.					U.S. Publication No. 2008/0086444
	Cardinality is estimated for a sample data set and improved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KRIS E MACKES/Primary Examiner, Art Unit 2153